Citation Nr: 0921935	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right arm 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hand 
(thumb) disability.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
bilateral heel stress fractures disability. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of left-
sided hemipareses, status post cerebral vascular accident 
(CVA) disability. 

6.  Entitlement to compensation under 38 U.S.C.§ 1151 for 
posttraumatic stress disorder (PTSD). 
7.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).  

8.  Entitlement to an initial disability rating in excess of 
50 percent for mood disorder due to lumbosacral spondylosis 
with depressive features associated with degenerative 
arthritis and degenerative disc disease of the lumbar spine.  

9.  Entitlement to service connection for PTSD.  

10.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.  

11.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.  

12.  Entitlement to an initial disability rating in excess of 
20 percent for arthritis of the left hip.  

13.  Entitlement to an initial disability rating in excess of 
20 percent for arthritis of the right hip.  

14.  Entitlement to a disability rating in excess of 
40 percent for post-operative residuals, multiple fractures 
of the left ankle.  

15.  Entitlement to a disability rating in excess of 
40 percent for duodenal ulcer.
 
16.  Entitlement to Dependent Educational Assistance (DEA) 
under 38 U.S.C., chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder.  At that hearing, the Veteran submitted additional 
evidence, along with a document in which he waived RO 
consideration of the additional evidence.  38 C.F.R. 
§ 20.1304(c) (2008) (additional evidence submitted to the 
Board does not need to be referred to the agency of original 
jurisdiction if that procedural right has been waived by the 
appellant).  That evidence has been made part of the record 
and was reviewed by the Board in reaching its decision.  

One of the documents submitted at the Veteran's personal 
hearing is a March 2009 interim progress note by the 
Veteran's primary care physician.  In the assessment portion 
of that treatment record, the examiner recorded the Veteran's 
low back pain with significant radiculopathy.  She noted that 
the lumbar spine disability was assigned a 20 percent 
disability rating and she recorded her belief that it was the 
main etiology of his pain and the most disabling of his 
problems.  Since there is no current appeal concerning the 
Veteran's lumbar spine disability, the matter is referred to 
the RO for action as maybe appropriate. 

Although the RO did not certify the issue to the Board, for 
the following reasons, the Board finds that the issue of 
entitlement to service connection for PTSD is currently on 
appeal before this Board.  The Veteran had originally sought 
service connection for an acquired psychiatric disorder 
(claimed as a nervous condition) in a June 1979 claim.  That 
claim was denied in a July 1979 decision.  Since the Veteran 
did not file a timely notice of appeal with respect to that 
issue, the July 1979 decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  

The Veteran's December 2002 claim indicated the Veteran was 
applying for PTSD based on "nightmares, flashbacks, panic 
attacks, anger from the assault he received and also from the 
assault he received from a patient at the VA hospital."  
From this statement, the RO adjudicated two claims.  The 
statement was interpreted to raise a claim for benefits under 
38 U.S.C.A. § 1151 based on injuries sustained at a VA 
hospital.  The section 1151 claim was denied in the 
April 2004 rating decision and the Veteran perfected his 
appeal with respect to that issue.  The Board's decision on 
that issue is discussed in the section for Reasons and Bases 
for Findings and Conclusions.  

The Veteran's December 2002 statement was also interpreted as 
a claim for service connection for PTSD.  Since the nervous 
condition previously adjudicated in the July 1979 decision 
and PTSD are both acquired psychiatric disorders, the RO 
treated the December 2002 statements as a claim to reopen the 
previously-denied claim for service connection for a nervous 
condition.  The claim was denied in the April 2004 rating 
decision and the Veteran perfected his appeal on that issue.  

Later, when evidence was received that the Veteran was 
diagnosed with an acquired psychiatric disorder secondary to 
his service-connected lumbar back disability, the RO granted 
service connection for the mood disorder disability.  The RO 
notified the Veteran that the grant of the mood disorder 
disability represented all claims the RO understood to be 
specifically made, implied, or inferred in the substantive 
appeal filed in September 2005 and that the issue was removed 
from the Veteran's appeal.  December 2008 Notice Letter; 
November 2008 Rating Decision.  And at the Veteran's personal 
hearing, his representative indicated that the Veteran's 
claim for service connection for PTSD had been subsumed into 
the grant of service connection for a mood disorder 
disability.  Transcript at 24 (We'll talk about the PTSD 
disorder as it relates to the 1151 claim. . . . you're 
currently service connected for mood disorder due to your 
back condition . . . you can only be granted one mental 
health issue at a time).  

But a claim for entitlement to service connection for PTSD is 
a separate and distinct claim from the previously-denied 
claim of entitlement to service connection for a nervous 
condition.  Cf., Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996) (a newly-diagnosed disorder, whether or not 
medically related to a previously-diagnosed disorder, cannot 
be considered the same claim).  There are special evidentiary 
rules that apply to claims for entitlement to service 
connection for PTSD that do not apply to other claims for 
entitlement to service connection for an acquired psychiatric 
condition.  After the claim for service connection for PTSD 
was denied, the Veteran perfected his appeal with respect to 
that issue.  Thus, the issue is properly before the Board.  

The issues of entitlement to an initial disability in excess 
of 50 percent for a mood disorder disability, entitlement to 
service connection for PTSD, entitlement to an initial 
disability rating in excess of 10 percent for degenerative 
joint disease of the left knee and the right knee, 
entitlement to an initial disability rating in excess of 
20 percent for arthritis of the left hip and of the right 
hip, entitlement to a disability rating in excess of 
40 percent for post-operative residuals, multiple fractures 
of the  left ankle, entitlement to a disability rating in 
excess of 40 percent for duodenal ulcer, and entitlement to 
DEA are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.




FINDINGS OF FACT

1.  An unappealed July 1979 rating decision denied the 
Veteran's claims for service connection for right shoulder 
disability, right arm disability, right hand (thumb) 
disability, bilateral stress fractures of the heels 
disability, and a status post CVA disability.  

2.  All of the evidence received since the last, prior, final 
denial on any basis, in July 1979, constitutes existing 
evidence not previously submitted to agency decisionmakers.  

3.  Of the evidence that relates to an unestablished fact 
necessary to substantiate the claim, none of it is cumulative 
or redundant of evidence submitted before the July 1979 
decision was issued; and none of that new and material 
evidence raises a reasonable possibility of substantiating 
the claim. 

4.  The Veteran retired due to medical disability on May 11, 
2007, and from that date, his service-connected disabilities 
make it impossible for him to follow a substantially gainful 
occupation.  

5.  The incident at a VA medical center for which the 
appellant sought section 1151 benefits occurred while the 
appellant was on active military duty.   


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in July 1979, which 
denied service connection for a right shoulder disability, a 
right arm disability, a right hand (thumb) disability, 
bilateral stress fractures of the heels disability, and 
residuals of a left-sided hemipareses, status post CVA 
disability, is final.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claims for service connection for a right shoulder 
disability, a right arm disability, a right hand (thumb) 
disability, a bilateral heel fractures disability, and 
residuals of a left-sided hemipareses, status post CVA 
disability.  38 U.S.C.A. § 5108 (West 2008); 38 C.F.R. 
§§ 3.156, 3.303 (2008).
 
3.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for posttraumatic stress disorder (PTSD) 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ (2008).  

4.  The criteria for a total rating for compensation purposes 
due to individual unemployability have been met.  38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25, 4.126 (2008).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  In providing section 5103(a) notice in the 
context of an attempt to reopen a claim, VA is also required 
to look at the bases for the denial in the previous decision 
and to respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that had 
been found insufficient in the previous denial of the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

With respect to the TDIU claim, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Proper notice was sent to the Veteran with respect to his 
section 1151 claim.  The May 2003 notice letter was timely 
mailed before the April 2004 rating decision.  It described 
the evidence necessary to substantiate a claim for 
compensation under section 1151, identified what evidence VA 
was collecting, requested the Veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  The letter did not, 
however, address the effective date and the criteria used for 
implementing an 1151 award.  Notice of those elements was 
sent to the Veteran in August 2008.  But since the claim has 
now been dismissed, the delay in sending notice about how an 
award would be implemented is necessarily harmless error.  

Proper notice with respect to the claims to reopen 
previously-denied claims for service connection was sent to 
the Veteran, but it was not sent in a timely fashion.  The 
first two letters, sent in March 2003 and in May 2003, did 
not notify the Veteran of the reasons why the earlier claims 
had been denied or set forth the applicable definitions of 
new and material evidence.  Neither the Veteran nor his 
representative has raised any errors with respect to the 
faulty notice.  In any event, the record shows that the 
Veteran was not prejudiced by the delay in receiving proper 
notice.  Shinseki v. Sanders, 77 U.S.L.W. 4304 (U.S. 
April 21, 2009).  

In February 2006, a letter was sent to the Veteran that not 
only notified him of the correct legal standard for reopening 
a claim, but also notified him of the specific reasons why 
each of the claims had previously been denied.  Although that 
letter was sent after the April 2004 rating decision, it was 
sent well before the claims to reopen were readjudicated in 
the November 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA retrieved the Veteran's claims folder 
(which contained his service treatment records), obtained the 
available medical treatment records requested by the Veteran, 
conducted physical examinations, and provided the Veteran 
with an opportunity for him and his wife to present sworn 
testimony at a personal hearing before the undersigned 
Veterans Law Judge.  

The Veteran asked VA to obtain records from the Washington, 
D.C., VA medical center.  The RO requested those records, but 
a reply was received from the record-keeper from that center 
indicating that she was unable to locate any records for the 
Veteran.  The Veteran indicated that several times he was 
sent to Washington, D.C. for evaluation of his left ankle 
injury.  The Board notes that among his service treatment 
records are reports from Walter Reed Army Hospital in 
Washington, D.C. (where a medical board evaluation was 
conducted) and from the hospital at Fort Belvoir, Virginia, 
which is located near Washington, D.C.  In addition, the 
Veteran received treatment for his duodenal ulcer at the 
Naval Hospital in Quantico, Virginia, which is also in the 
D.C. metropolitan area.  The Board finds that VA met its duty 
to assist the Veteran with respect to the DC records request 
by obtaining those service treatment records.  

The Veteran also asked that records from Chula Vista VA 
Medical Center be obtained.  The RO requested those records 
in May 2003 and a reply was received in June 2003 that there 
were no records for the Veteran at that facility.   

Since there are no outstanding requests for assistance, VA 
has fulfilled it duty to assist the Veteran in substantiating 
his claims.  



II.  Reopening Previously-Denied Claims

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In June 1979, the Veteran filed a claim for service 
connection for, among other things, a right shoulder 
disability, a right arm disability, a right hand (thumb) 
disability, a bilateral heel stress fractures disability, and 
residuals of a left-sided hemipareses, status post CVA 
disability.  In July 1979, the RO denied those claims.  For 
each of the claims, the RO determined that the evidence did 
not establish a connection between a claimed current 
disability and an injury, disease, or event in service, nor 
was there evidence of chronicity of the claimed disability or 
continuity of symptoms after discharge.  The Veteran was 
notified of the adverse decision in September 1979, but he 
did not file a notice of disagreement with respect to that 
decision.  The decision therefore became final.  38 C.F.R. 
§ 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the July 1979 rating decision, much evidence has been 
obtained by the RO. With the exception of some duplicate 
service treatment records from the VAMC in Buffalo, New York, 
the existing evidence had not previously been submitted to 
the RO.   Thus, it is "new" evidence.  38 C.F.R. 
§ 3.156(a).  

But very little of the evidence is material.  Indeed, with 
the exception of the clinical records relating to the 
Veteran's CVA, the new evidence does not even mention the 
disabilities for which claims to reopen have been filed.  
Since that evidence does not relate to any unestablished fact 
necessary to substantiate the claims, it is not material 
evidence.  38 C.F.R. § 3.156(a).  

There are some medical treatment records, however, that 
contain notes about the etiology of the Veteran's CVA.  As 
noted above, one of the reasons the CVA disability was denied 
was that there was no evidence linking a current disability 
to an injury, disease, or event during service.  The medical 
treatment records that address the etiology of the CVA thus 
relate to an unestablished fact necessary to substantiate the 
claim.  Those records are both new and material. 38 C.F.R. 
§ 3.156(a).  

Since the claims file contained no evidence concerning the 
etiology of the CVA before the July 1979 last, prior, final 
denial of that claim, the treatment records addressing the 
etiology of the CVA are neither cumulative nor redundant of 
the evidence of record in July 1979 (the time of the last 
final denial of the claim sought to be reopened).  38 C.F.R. 
§ 3.156(a).  

But the last requirement for reopening a claim is not met 
with respect to the CVA treatment records.  All of the 
records addressing the etiology of the CVA indicate that the 
cause of the CVA is not known.  See July 23, 1979 Progress 
Note (aetiology of left hemiparesis even is not clear); 
July 23, 1979 Psychiatric Consult (Veteran had hemiparesis 
and dysphagia, aetiology of which is not known); May 1979 
Hospital Summary Report (it is consensus opinion that this 
was an unfortunate young man with a cerebrovascular accident 
of undetermined etiology); May 3, 1979 Problem-Oriented 
Progress Notes (still uncertain about etiology of patient's 
neurological deficit); May 2, 1979 EEG Laboratory 
Consultation Report (Veteran had left hemiparetic CVA ten 
days ago; no known etiology); April 28, 1979 Problem-Oriented 
Progress Notes (resolving stroke, still unknown etiology).  
Since none of these medical professionals relates the 
Veteran's CVA to active military service, that new and 
material evidence does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  As a 
result, the standard for new and material evidence has not 
been met and none of the claims can be reopened.  

III.  1151 Claim 

The Veteran claims that while in a VA Medical Center (VAMC), 
a person dressed in whites twisted his leg and broke it, 
after which he was operated on and mistreated by the staff 
performing the surgery.  He is seeking compensation under 
38 U.S.C.A. § 1151 for the additional PTSD disability he 
incurred as a result of that treatment.  In the April 2004 
rating decision, the RO denied the claim, noting that there 
was no evidence that such an incident happened at the VAMC in 
Cincinnati, Ohio.  

At his personal hearing, the Veteran clarified that the 
incident described occurred at the VAMC in Buffalo, New York.  
The Veteran's service treatment records show that during 
active military service, the Veteran injured his left ankle 
while on leave in Buffalo, New York.  He was treated for that 
injury at the VAMC in Buffalo, New York.  A December 1974 
surgery was performed for an open reduction.  Thereafter, a 
"reduction by hand" was attempted on January 7, 1975.  The 
Veteran was then operated on for a closed reduction on 
January 10, 1975.  Notes on January 1975 Physical Therapy 
Consultation Request; Clinical Records from Admission to 
VAMC, Buffalo, New York.  Thus, the record verifies that a VA 
employee attempted to twist the Veteran's left ankle into 
place in January 1975 at the VA Medical Center in Buffalo, 
New York.    

But section 1151 benefits are available only to "any veteran 
who shall have suffered an injury as a result of 
hospitalization, medical, or surgical treatment (emphasis 
added)." 38 U.S.C.A. § 1151.  VA regulations define a 
Veteran as a person who served and was separated from service 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Since the Veteran was on active military duty when 
treated at the Buffalo VAMC, he was not a Veteran at that 
time.  He thus is not an eligible claimant for section 1151 
benefits.  Because there is no basis for entitlement to 
benefits under the law-specifically 38 U.S.C.A. § 1151-the 
claim is dismissed.  Sabonis v. Brown, 6 Bet. App. 426, 430 
(1994).  
IV. A Total Rating For Compensation Purposes Due To 
Individual Unemployability 

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  In this case, 
while the Veteran's eight service-connected disabilities have 
a combined rating of less than 100 percent, the Veteran 
contends that because he is unable to maintain substantially 
gainful employment due to his service-connected disabilities, 
he should be granted a total rating for compensation purposes 
due to individual unemployability (TDIU).  

The first step is to determine whether the Veteran is 
eligible for TDIU.  The eligibility requirements for TDIU 
depend upon the number and assigned ratings of service-
connected disabilities.  As relevant here, if a Veteran has 
two or more service-connected disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more, for a Veteran to be eligible for TDIU.  
38 C.F.R. § 4.16(a).  

The Veteran in this appeal is service-connected for:  mood 
disorder 
disability (50 percent rating); left ankle disability 
(40 percent rating); duodenal ulcer disability (40 percent 
rating); lumbar spine disability (20 percent rating); left 
hip disability (20 percent rating); right hip disability 
(20 percent rating); left knee disability (10 percent 
rating); and right knee disability (10 percent rating).  His 
overall combined disability rating for his eight service-
connected disabilities is currently 90 percent.  
November 2008 Rating Decision.  Since the mood disorder 
disability is rated higher than 40 percent and the combined 
disability rating is more than 70 percent, this Veteran is 
eligible for TDIU.  

The next step is to determine whether the Veteran is 
unemployable-that is, whether any service-connected 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough, for a high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  So the question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  38 C.F.R. §4.16(a).  

The Veteran was an employee of VA for 24.5 years until 
May 11, 2007, when he retired due to medical disability.  The 
record shows that from that date, the Veteran was 
unemployable.  In March 2007, the Veteran's primary care 
physician provided a medical opinion that the Veteran was 
unable to perform any work of any kind.  As a physician, she 
is a competent medical professional who had examined the 
Veteran and was aware of his medical conditions.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  

She did not provide any rationale for her opinion.  But in 
the Department of Labor form in which she provided her 
opinion, she noted that the Veteran had had life-long chronic 
back and leg pain for which he was under a regimen of 
continuing treatment for pain management via medication and 
monitoring.  March 2007 Form WH-380: Certificate of Health 
Care.  She also noted several other chronic conditions that 
are not service-connected, such as hypertension, sleep apnea, 
chronic headaches, occlusion of carotid artery, clinical 
depression, and history of stroke.  But the existence or 
degree of nonservice-connected disabilities will be 
disregarded in determining whether the service-connected 
disabilities render the Veteran unemployable.  38 C.F.R. 
§ 4.16(a).  No other medical opinion was provided on this 
issue.  

The Veteran and his wife testified at a March 2009 personal 
hearing.  As lay persons, they lack the specialized 
education, training, and experience to provide a medical 
opinion as to the degree of the service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is not competent to give evidence of matters 
that require medical knowledge).  However, they are competent 
to testify as to known facts or circumstances that convey 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence).  

And that is just the type of evidence that the Veteran 
presented.  The Veteran explained that he had to leave his 
job as a biomedical engineer technician at VA because the 
pain was so bad he could no longer move, stand still, or sit 
at his bench for a long time.  Transcript at 20-21.  He 
pointed out that he rarely goes to convenience stores anymore 
because he can not stand up long enough.  Transcript at 18.  
By May 2007, he was using a scooter all the time for personal 
mobility, but even that did not help enough to keep his job.  
Transcript at 20.  The Veteran testified that he falls 
frequently because of instability in his service-connected 
knee disabilities.  Transcript at 15, 19.  And he takes 
Morphine on a regular basis.  Transcript at 17.  The Veteran 
was granted retirement based on his disabilities.   
Transcript at 23.  
 
The Veteran used specific examples of limitations that were 
consistent with the medical treatment records in the claims 
folder.  Specifically, the Veteran's considerable pain, 
inability to sit still, bend, or stand, and his difficulty in 
walking even in a convenience store would make it difficult 
for him to maintain employment.  The Board thus concludes 
that his service-connected disabilities make it impossible 
for him to follow a substantially gainful occupation.  As a 
result, a total rating for compensation purposes due to 
individual unemployability is warranted on this record.  


ORDER

New and material evidence has not been received, and the 
claims of entitlement to service connection for a right 
shoulder disability, a right arm disability, a right hand 
(thumb) disability, a bilateral stress fractures of the heels 
disability, and residuals of a left-sided hemipareses, status 
post CVA disability are denied.  

The claim for entitlement to compensation under 38 U.S.C. 
§ 1151 for posttraumatic stress disorder is dismissed.  
A total rating based on individual unemployability due to the 
Veteran's service-connected disabilities is granted, subject 
to the criteria governing payment of monetary benefits.    


REMAND

Initial disability rating in excess of 50 percent for mood 
disorder disability 

A notice of disagreement must be filed within one year 
following the date notice of the decision to be appealed was 
mailed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302.  A notice 
of disagreement can be submitted by either the Veteran or his 
accredited representative.  38 C.F.R. § 20.301(a).  And 
although the notice of disagreement must be in writing, a 
transcript of statements made at a hearing that constitute a 
valid and timely notice of disagreement can initiate an 
appeal.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(testimony of a hearing, once reduced to writing, can be 
construed as a notice of disagreement for purposes of 
initiating an appeal).  

In a November 2008 rating decision, the RO granted service 
connection for mood disorder due to lumbosacral spondylosis 
with depressive features associated with degenerative 
arthritis and degenerative disc disease of the lumbar spine 
(mood disorder disability) and a 50 percent disability rating 
was assigned.  Notice of that decision was sent to the 
Veteran in December 2008.  

In March 2009, a date within one year following the date of 
mailing of the notice of the November 2008 decision, a 
personal hearing was held at which the Veteran's personal 
representative asked him questions and the Veteran offered 
sworn testimony.  The Veteran's representative asked the 
Veteran why he felt that he should be granted a disability 
rating higher than 50 percent and the Veteran replied that he 
was still experiencing nightmares and he was expressing a lot 
of anger.  Transcript at 24.  The Board finds that the 
representative indicated that the Veteran was dissatisfied 
with the rating assigned to his mood disorder disability in 
the November 2008 rating decision and that dissatisfaction 
was expressed within one year following the mailing of the 
notice of the decision.  
No statement of the case has been issued with respect to that 
issue.  When an appellant files a timely notice of 
disagreement and there is no issuance of an SOC, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Manlincon v. West 12 Vet. App. 238 
(1999).  

Service connection for PTSD

In adjudicating the Veteran's claim for entitlement to 
service connection for PTSD, the RO believed that the Veteran 
was referring to misconduct of VA employees at the VA medical 
center in Cincinnati, Ohio.  But at the personal hearing, the 
Veteran clarified that his claimed stressor took place at the 
VA medical center in Buffalo, New York, while he was on 
active military service.  

Although the Veteran was provided in March 2003 with notice 
of the general requirements for establishing service 
connection, he has not been provided with a PTSD 
questionnaire to assist him is establishing his inservice 
stressor(s) or told about the need to have credible 
supporting evidence that the claimed inservice stressors 
occurred.  38 C.F.R. § 3.304(f).  Such notice must be sent to 
him. 

But as discussed in section III of the decision, supra, once 
the Veteran clarified that the claimed inservice stressors 
occurred at the Buffalo VAMC during service, the service 
treatment records provide credible supporting evidence that 
one of the claimed stressors occurred.  Part of the treatment 
for the Veteran's fractured ankle was a reduction by hand.  
Notes on January 1975 Physical Therapy Consultation Request 
(indicating that after the first surgery for an open 
reduction, a reduction by hand was attempted before a closed 
reduction was done during a second surgery); Clinical Records 
from Admission to VAMC, Buffalo, New York (surgical records 
for both surgeries).  In addition to credible supporting 
evidence that one of the claimed inservice stressors 
occurred, the record shows that the Veteran has mental health 
issues and that he has had nightmares about the hand 
reduction of the left ankle for many years.  See, e.g., 
April 2003 Primary Care Interim Progress Note (has 
reoccurring nightmares/pervasive thoughts of bad experience 
he has had at VA hospitals x2, which he has not previously 
talked about).  

After the Veteran has been given an opportunity to provide 
credible supporting evidence that the other claimed inservice 
stressors occurred (including remarks that the medical staff 
was going to abandon the Veteran's treatment so that he would 
get gangrene), an appropriate examination should be scheduled 
to establish whether the Veteran has a current PTSD 
disability and if so, whether it is related to the stressors 
that have been supported by credible evidence that they 
occurred.  

Increased rating claims 

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines that the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  38 C.F.R. § 3.159(c)(4).  Although a compensation 
and pension (C&P) examination was conducted in January 2004, 
the information in that examination report is more than five 
years old.  A decision on a claim for an increased rating 
must reflect the Veteran's current condition.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (in a claim for an increased 
rating, the present level of the disability is of primary 
concern).  Moreover, the Veteran testified at his personal 
hearing that his disabilities had become worse since the 
January 2004 C&P examinations.  Where the Veteran claims a 
disability is worse than when originally rated, and the 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Olson v. Principi, 3 Vet. 
App. 480, 482 (1992).  Thus, information that is more recent 
than 2004 is necessary in order to decide the claim.  

C&P examinations were scheduled for the Veteran in 
November 2008.  But the Veteran's explanation at his 
March 2009 personal hearing establishes that there was good 
cause for him to fail to report to those examinations.  In 
October 2008, he was notified by letter that the C&P 
examinations would be conducted at a medical facility nearest 
to him.  October 2008 Letter from RO to Veteran Re: 
Examinations. He then received notice that the examinations 
had been scheduled at the Broward County Outpatient Clinic.  
C&P Examination Request Initiated on October 23, 2008; 
Transcript at 6.  

Apparently, someone at the RO noticed that the Veteran was a 
VA employee and the Broward County Outpatient Clinic 
examinations were cancelled and the examinations were instead 
scheduled for the West Palm Beach facility with a note in the 
examination request that because the Veteran was an employee, 
the West Palm Beach facility was the appropriate location for 
the examination.  C&P Examination Request Initiated on 
November 5, 2008.  When the Veteran  received a notice from 
the RO that examinations had been scheduled for the West Palm 
Beach facility, the Veteran telephoned the RO and advised VA 
that he had already received notice that he was being 
scheduled for examinations at the local clinic, so there 
would be a duplication. Transcript at 6-7.  When informed 
that the exams had to be at West Palm Beach because he was an 
employee, the Veteran explained that he was no longer a VA 
employee and he would prefer to go to the closer Broward 
County Clinic.  Transcript at 7.  The Veteran testified that 
he was told that there was no need for him to go to West Palm 
Beach for the examinations but that he could go to the 
facility he regularly attended.  Transcript at 7.  The West 
Palm Beach examinations were cancelled with a note that the 
Veteran had refused to go to that location.  November 6, 2008 
Note on Examination Request.  Although the Veteran telephoned 
the Broward County Clinic about scheduling C&P examinations 
there, they were not rescheduled at Broward County Clinic.  
Transcript at 7.  

Given the understandable confusion about the scheduled 
examinations, and the need for current information about the 
Veteran's service-connected disabilities, a remand is 
necessary so that appropriate examinations can be scheduled 
to determine the current condition of the Veteran's service-
connected disabilities of degenerative joint disease of the 
left knee, degenerative joint disease of the right knee, 
arthritis of the left hip, arthritis of the right hip, post-
operative residuals, multiple fractures of the  left ankle, 
and duodenal ulcer. And since the most recent medical 
treatment records in the claims folder are dated in 
July 2008, the claims folder should be updated with the 
treatment records since that date.  

In addition, the Veteran has asserted that the schedular 
ratings are inadequate for evaluating his left ankle 
disability.  He claims that in addition to pain, he falls 
because of his ankle.  He also claims that the severity of 
the fracture in his left ankle caused a systemic loss of 
calcification of his upper bones and is breaking down other 
parts of his body.  Transcript at 5.  Thus, the examiner 
should be asked to provide an opinion as to whether the left 
ankle disability has produced systemic residuals.  

Chapter 35 Dependents' Educational Assistance 

As relevant here, for the purposes of dependents' educational 
assistance under chapter 35 of the United States Code, a 
child or spouse of the Veteran will have basic eligibility 
for such benefits if the following conditions are met:  
(1) the Veteran was discharged from service under conditions 
other than dishonorable; and (2) the Veteran has a permanent 
total service-connected disability.  The Veteran earned an 
honorable discharge from his active military service.  As 
discussed in section IV, supra, the Board has granted the 
Veteran's claim for a total rating for compensation purposes 
due to individual unemployability.  But no determination has 
been made as to the permanent nature of the Veteran's 
disabilities.  Although the left ankle and duodenal ulcer 
disabilities have been service-connected for many years, this 
appeal involves several disabilities for which an initial 
evaluation is at issue.  Since further evidence as to the 
current condition of those disabilities will be obtained upon 
remand, the determination as to the permanent nature of the 
Veteran's disabilities is inextricably intertwined with those 
remanded issues and should also be remanded.  

In addition, the Board notes that the actual award of such a 
benefit would be conditional upon a determination that other 
requirements, including the requirement of actual 
participation in a qualifying program by an eligible 
dependent, have been met.  38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 3.807.  The record contains little information 
about this claim.  If upon remand, the RO/AMC determines that 
a dependent of the Veteran is seeking an award under chapter 
35, a determination whether the Veteran's disabilities are 
total and permanent should be made and the claim developed 
further.  



Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran and his representative concerning 
the Veteran's disagreement with the 
initial 50 percent disability rating 
assigned to his service connected 
disability of mood disorder due to 
lumbosacral spondylosis with depressive 
features associated with degenerative 
arthritis and degenerative disc disease of 
the lumbar spine.  The Veteran and his 
representative should be informed that a 
timely substantive appeal must be filed to 
perfect his appeal as to this issue.  

2.  Send the Veteran and his 
representative notice of the information 
and evidence needed to substantiate a 
claim for service connection for PTSD.  
Also send the Veteran a PTSD questionnaire 
to assist the Veteran in substantiating 
his PTSD claim.  

3.  Make arrangements to obtain any VA 
medical treatment records dated from 
July 2008 relating to the issues on appeal 
and associate those records with the 
claims folder.   

4.  Thereafter, make arrangements for the 
Veteran to have an examination by a VA 
psychiatrist knowledgeable in evaluating 
PTSD, to determine the nature and extent 
of any psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect such 
review.   

The RO/AMC must specify, for the examiner, 
the stressor or stressors determined to be 
established by the record (including the 
incident where a hand reduction was 
attempted on the Veteran's left ankle on 
January 7, 1975).  The examiner should 
further be instructed that only those 
substantiated events may be considered for 
the purpose of determining whether 
inservice stressors were sufficient to 
have caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
both the inservice stressors and the 
current symptomatology.  The diagnosis 
should conform to the DSM-IV.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Does the Veteran have a current PTSD 
disability under the criteria of the DSM-
IV? and if so, 

(b) Is the Veteran's diagnosed PTSD 
disability related to those inservice 
stressors identified by the RO that have 
been supported by credible evidence that 
they occurred?  

5.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the current extent and severity 
of his duodenal ulcer disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  
Describe the current condition of the 
Veteran's duodenal ulcer disability.  

6.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the current extent and severity 
of the following disabilities:  
degenerative joint disease of the left 
knee; degenerative joint disease of the 
right knee; arthritis of the left hip; 
arthritis of the right hip; and post-
operative residuals, multiple fractures of 
the left ankle.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Describe the current extent and 
severity of the following disabilities:  
(i) degenerative joint disease of the left 
knee; 
(ii) degenerative joint disease of the 
right knee; 
(iii) arthritis of the left hip; 
(iv) arthritis of the right hip; and 
(v) post-operative residuals, multiple 
fractures of the left ankle.   

(b) With respect to the left ankle 
disability, the Veteran testified at his 
personal hearing that one of the 
extraordinary residuals of his left ankle 
injury is that it causes him to fall down.  
Transcript at 5.  Describe the extent to 
which the Veteran's falls are related to 
his left ankle, in contrast to his 
bilateral knee and bilateral hip 
disabilities.  

(c) The Veteran also testified that the 
severity of the fracture in his left ankle 
caused a systemic loss of calcification of 
his upper bones and is breaking down other 
parts of his body.  Transcript at 5.  

(i) Identify all systemic residuals of the 
inservice left ankle injury. 

(ii)  Provide an opinion as to whether the 
left ankle disability has caused a loss of 
calcification of the Veteran's upper 
bones.  

7.  After the claims folder has been 
updated with the Veteran's most recent 
medical treatment records, and the medical 
examinations identified above have been 
completed, the RO/AMC must consider if a 
determination of whether the Veteran's 
disabilities are permanent and total is 
necessary, so that the issue of 
entitlement to Chapter 35 DEA benefits can 
be adjudicated.  If a medical opinion is 
necessary in order to make that 
determination, the RO/AMC should undertake 
such development.  

8. Thereafter, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

9. The Veteran is hereby advised that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


